PER CURIAM.
Movant pled guilty to selling cocaine in violation of § 195.211, RSMo 1986. Pursuant to a plea bargain, he was sentenced as a prior drug offender to ten years in prison.
Movant filed a Rule 24.035 motion and the motion court conducted an evidentiary hearing. Thereafter, the motion court filed findings of fact, conclusions of law, and entered judgment denying the motion.
The motion court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears. An opinion would have no precedential value. Rule 84.16(b).
The motion court’s judgment is affirmed.